United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 06-3255
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Nebraska.
Manuel Peinado-Juarez,                    *
                                          *     [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                               Submitted: October 4, 2007
                                  Filed: October 12, 2007
                                   ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Manuel Peinado-Juarez (Peinado-Juarez) appeals the 37-month prison sentence
the district court1 imposed after he pled guilty to reentering the United States illegally
after having been deported following an aggravated felony conviction, in violation of
8 U.S.C. § 1326(a) and (b)(2). In a brief filed under Anders v. California, 386 U.S.
738 (1967), his counsel argues (1) Peinado-Juarez’s sentence was improperly
calculated under the Guidelines, and (2) the sentence is too harsh. In a pro se
supplemental brief, Peinado-Juarez argues the court improperly relied on his prior

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
state drug sentence in determining his offense level and criminal history category
because the sentence was imposed more than 15 years before his involvement in the
instant offense.

      We enforce the broad appeal waiver included in Peinado-Juarez’s plea
agreement: the plea colloquy reflects that Peinado-Juarez understood and voluntarily
accepted the terms of the plea agreement, including the waiver; this appeal falls within
the scope of the waiver; and no injustice would result. See United States v. Andis,
333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (discussing enforceability of appeal
waiver); see also United States v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir.
2000) (per curiam) (enforcing appeal waiver in Anders case).

      Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75, 80 (1988), for any nonfrivolous issue not covered by the waiver, we find
none. Accordingly, we enforce the waiver and dismiss the appeal. We also grant
counsel’s motion to withdraw.
                       ______________________________




                                          -2-